The Honorable Bill Mills State Representative Box 672 Kensett, AR 72082
Dear Representative Mills:
This is in response to your request for an opinion the following question:
     Must any governmental unit post a sign warning that radar is being used in order to use radar readings as evidence for cases involving speed?
Arkansas does not appear to be among the several jurisdictions which require that signs be posted warning that radar is in use.  It should be noted, however, that in accordance with A.C.A. 12-9-403(a), no person shall be appointed as a police traffic radar operator until minimum standards for training requirements have been completed.  A police traffic radar operator who does not meet the standards and qualifications set forth in A.C.A. 12-9-401 et seq., or any made by the Arkansas Commission on Law Enforcement Standards and Training, "shall not take any official action as a police traffic radar operator and any action taken shall be held as invalid."  A.C.A. 12-9-404.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.
Sincerely,
RON FIELDS Attorney General
RF:arb